UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 4, 2007 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-07258 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1721355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 450 WINKS LANE, BENSALEM, PA 19020 (215) 245-9100 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including Area Code) NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act): Large Accelerated Filerx Accelerated Filero Non-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x The number of shares outstanding of the issuer’s Common Stock (par value $.10 per share) as of September 4, 2007 was 122,552,663 shares. CHARMING SHOPPES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets August 4, 2007 andFebruary 3, 2007 2 Condensed Consolidated Statements of Operations and Comprehensive Income Thirteen weeks ended August 4, 2007 and July 29, 2006 3 Twenty-six weeks ended August 4, 2007 and July 29, 2006 4 Condensed Consolidated Statements of Cash Flows Twenty-six weeks ended August 4, 2007 and July 29, 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Forward-looking Statements 18 Critical Accounting Policies 20 Recent Developments 21 Results of Operations 22 Liquidity and Capital Resources 29 Financing 33 Market Risk 34 Impact of Recent Accounting Pronouncements 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION 36 Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 6. Exhibits 38 SIGNATURES 40 Exhibit Index 41 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS August 4, February 3, (In thousands, except share amounts) 2007 2007 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 233,274 $ 143,838 Available-for-sale securities 26,648 1,997 Accounts receivable, net of allowances of $1,575 and $5,083 3,109 33,366 Investment in asset-backed securities 64,846 60,643 Merchandise inventories 405,633 429,433 Deferred advertising 16,441 21,707 Deferred taxes 5,573 4,469 Prepayments and other 131,914 145,385 Total current assets 887,438 840,838 Property, equipment, and leasehold improvements – at cost 1,064,424 996,430 Less accumulated depreciation and amortization 612,824 573,984 Net property, equipment, and leasehold improvements 451,600 422,446 Trademarks and other intangible assets 247,990 249,490 Goodwill 153,370 153,370 Other assets 101,021 44,798 Total assets $ 1,841,419 $ 1,710,942 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ 165,299 $ 178,629 Accrued expenses 191,722 190,702 Current portion – long-term debt 10,035 10,887 Total current liabilities 367,056 380,218 Deferred taxes 57,693 57,340 Other non-current liabilities 151,233 144,722 Long-term debt 306,227 181,124 Stockholders’ equity Common Stock $.10 par value: Authorized – 300,000,000 shares Issued – 151,281,918 shares and 135,762,531 shares 15,128 13,576 Additional paid-in capital 405,114 285,159 Treasury stock at cost – 24,247,572 shares and 12,265,993 shares (233,552 ) (84,136 ) Accumulated other comprehensive income 3 1 Retained earnings 772,517 732,938 Total stockholders’ equity 959,210 947,538 Total liabilities and stockholders’ equity $ 1,841,419 $ 1,710,942 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 2 CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Thirteen Weeks Ended August 4, July 29, (In thousands, except per share amounts) 2007 2006 Net sales $ 770,925 $ 763,353 Cost of goods sold, buying, catalog, and occupancy expenses 551,332 534,600 Selling, general, and administrative expenses 191,269 176,586 Total operating expenses 742,601 711,186 Income from operations 28,324 52,167 Other income 3,771 2,867 Interest expense (2,818 ) (3,811 ) Income before income taxes 29,277 51,223 Income tax provision 10,998 18,660 Net income 18,279 32,563 Other comprehensive income, net of tax Unrealized gains on available-for-sale securities, net of income tax provision of $4 in 2007 and $1 in 2006 5 1 Comprehensive income $ 18,284 $ 32,564 Basic net income per share $ .15 $ .27 Diluted net income per share $ .14 $ .24 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 3 CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Twenty-six Weeks Ended August 4, July 29, (In thousands, except per share amounts) 2007 2006 Net sales $ 1,555,637 $ 1,498,275 Cost of goods sold, buying, catalog, and occupancy expenses 1,097,529 1,035,672 Selling, general, and administrative expenses 386,889 358,033 Total operating expenses 1,484,418 1,393,705 Income from operations 71,219 104,570 Other income 5,101 4,414 Interest expense (6,081 ) (7,935 ) Income before income taxes 70,239 101,049 Income tax provision 25,662 36,425 Net income 44,577 64,624 Other comprehensive income, net of tax Unrealized gains on available-for-sale securities, net of income tax provision of $3 in 2007 and $3 in 2006 2 4 Comprehensive income $ 44,579 $ 64,628 Basic net income per share $ .36 $ .53 Diluted net income per share $ .34 $ .48 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 4 CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Twenty-six Weeks Ended August 4, July 29, (In thousands) 2007 2006 Operating activities Net income $ 44,577 $ 64,624 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 46,256 45,129 Deferred income taxes 350 1,290 Stock-based compensation 7,760 5,015 Excess tax benefits related to stock-based compensation (780 ) (2,516 ) Net loss from disposition of capital assets 1,191 139 Net gain from securitization activities (1,006 ) (451 ) Changes in operating assets and liabilities Accounts receivable, net 30,257 35,458 Merchandise inventories 23,800 (5,124 ) Accounts payable (13,330 ) 40,423 Deferred advertising 5,266 4,511 Prepayments and other 12,501 (10,888 ) Income taxes payable 0 9,301 Accrued expenses and other 6,690 (11,273 ) Net cash provided by operating activities 163,532 175,638 Investing activities Investment in capital assets (74,016 ) (54,971 ) Gross purchases of securities (30,422 ) (17,127 ) Proceeds from sales of securities 2,579 17,828 Increase in other assets (9,285 ) (7,719 ) Net cash used by investing activities (111,144 ) (61,989 ) Financing activities Proceeds from short-term borrowings 7,395 131,410 Repayments of short-term borrowings (7,395 ) (161,410 ) Proceeds from issuance of senior convertible notes 275,000 0 Proceeds from long-term borrowings 790 0 Repayments of long-term borrowings (5,968 ) (7,600 ) Payments of deferred financing costs (7,541 ) 0 Excess tax benefits related to stock-based compensation 780 2,516 Purchase of hedge on senior convertible notes (90,475 ) 0 Sale of Common Stock warrants 53,955 0 Purchases of treasury stock (149,416 ) 0 Funds deposited with third-party for purchases of treasury stock (40,000 ) 0 Net proceeds/(payments) from shares issued under employee stock plans (77 ) 3,122 Net cash provided/(used) by financing activities 37,048 (31,962 ) Increase in cash and cash equivalents 89,436 81,687 Cash and cash equivalents, beginning of period 143,838 130,132 Cash and cash equivalents, end of period $ 233,274 $ 211,819 Non-cash financing and investing activities Common Stock issued on redemption of convertible notes $ 149,564 $ 0 Assets acquired through capital leases $ 4,137 $ 0 See Notes to Condensed Consolidated Financial Statements 5 CHARMING SHOPPES, INC. AND SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Note 1. Condensed Consolidated Financial Statements We have prepared our condensed consolidated balance sheet as of August 4, 2007, our condensed consolidated statements of operations and comprehensive income for the thirteen weeks and twenty-six weeks ended August 4, 2007 and July 29, 2006, and our condensed consolidated statements of cash flows for the twenty-six weeks ended August 4, 2007 and July 29, 2006 without audit. In our opinion, we have made all adjustments (which include only normal recurring adjustments) necessary to present fairly our financial position, results of operations and comprehensive income, and cash flows. Certain prior-year amounts in the condensed consolidated balance sheets and condensed consolidated statements of operations and comprehensive income have been reclassified to conform to the current-year presentation. We have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles. These financial statements and related notes should be read in conjunction with our financial statements and related notes included in our February 3, 2007 Annual Report on Form 10-K. The results of operations for the thirteen weeks and twenty-six weeks ended August 4, 2007 and July 29, 2006 are not necessarily indicative of operating results for the full fiscal year. As used in these notes, “Fiscal 2008” refers to our fiscal year ending February 2, 2008 and “Fiscal 2007”refers to our fiscal year ended February 3, 2007. “Fiscal 2009” refers to our fiscal year ending January 31, 2009.“Fiscal 2008 Second Quarter” refers to our fiscal quarter ended August 4, 2007 and “Fiscal 2007 Second Quarter” refers to our fiscal quarter ended July 29, 2006.“Fiscal 2008 First Quarter” refers to our fiscal quarter ended May 5, 2007 and “Fiscal 2008 Third Quarter” refers to our fiscal quarter ending November 3, 2007.The terms “Charming Shoppes, Inc.,” “the Company,” “we,” “us,” and “our” refer to Charming Shoppes, Inc. and its consolidated subsidiaries, except where the context otherwise requires or as otherwise indicated. Segment Reporting We operate and report in two segments: Retail Stores and Direct-to-Consumer.We determine our operating segments based on the way our chief operating decision-makers review our results of operations.We also consider the similarity of economic characteristics, production processes, and operations in aggregating our operating segments.Accordingly, we have aggregated our retail stores and store-related E-commerce operations into a single reporting segment (the “Retail Stores” segment).Our catalog and catalog-related E-commerce operations are reported under the Direct-to-Consumer segment.The Retail Stores segment derives its revenues from sales through retail stores and store-related E-commerce sales under our LANE BRYANT® (including LANE BRYANT OUTLET™), FASHION BUG®, CATHERINES PLUS SIZES®, and PETITE SOPHISTICATE® (including PETITE SOPHISTICATE OUTLET™) brands. The Direct-to-Consumer segment derives its revenues from catalog sales and catalog-related E-commerce sales under our Crosstown Traders catalogs. See “Note 10. Segment Reporting” below for further information regarding our segment reporting. Stock-based Compensation We have various stock-based compensation plans under which we are currently granting awards, which are more fully described in “Item 8. Financial Statements and Supplementary Data; Note 11.
